     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 1 of 15



                    United States District Court
                      District of Massachusetts

                                )
United States of America        )
                                )
          v.                    )         Criminal Action No.
                                )         18-10468-NMG
Djuna Goncalves, Cody Goncalves )
and Anthony Goncalves,          )
                                )
          Defendants.           )
                                )


                          MEMORANDUM & ORDER


GORTON, J.

     Defendants Djuna Goncalves (“Djuna”), Cody Goncalves

(“Cody”) and Anthony Goncalves (“Tony”) (collectively,

“Goncalves brothers” or “defendants”) have been charged,

alongside several other individuals, with conspiracy to

distribute drugs and possession of drugs and firearms.         Pending

before this Court is the joint motion of defendants to suppress

evidence seized from their persons and residence in February,

2014 and October, 2018.    They also move to suppress evidence

obtained from stationary pole cameras installed in the vicinity

of their residence and request a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978).     For the reasons that follow,

that motion will be denied.




                                 - 1 -
       Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 2 of 15



  I.     Background

       A. 2014 Investigation and Arrest of Cody

       In February, 2014, state and local police in Massachusetts

conducted a joint investigation into the suspected drug

trafficking activities of Djuna and Cody.

       During the investigation, officers received information

about defendants from two confidential informants (“CI-1” and

“CI-2”).    CI-1 reported that both Djuna and Cody lived at 12

Addison Avenue in Brockton, Massachusetts and that CI-1 had

observed them with large quantities of heroin at that location.

CI-1 informed officers that, within the preceding month, the

informant had observed heroin packaged for distribution in

Cody’s bedroom on the second floor of the residence and in

Djuna’s bedroom in the basement.

       CI-2 reported purchasing heroin from Cody on several

occasions over a period of four months.         According to CI-2, Cody

normally completes drug transactions in public locations in

Brockton and that, on at least one occasion, CI-2 observed Cody

arrive at the location of a drug deal in a grey Nissan sedan.

On February 28, 2014, CI-2 advised officers that Cody would be

completing a large-scale heroin transaction at a specific

Dunkin’ Donuts located in Brockton.




                                   - 2 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 3 of 15



     Later that day, officers conducting surveillance observed a

grey Nissan sedan pull into the driveway of 12 Addison Avenue.

Cody entered and quickly left the residence and was seen driving

to the Dunkin’ Donuts location identified by CI-2.         Before he

could enter the restaurant, Cody apparently noticed police

officers in the area and began to run.       Officers apprehended him

and found on his person 150 grams of heroin and 3.5 grams of

cocaine.

     B. 2014 Warrant and Search of 12 Addison Avenue

     Following the arrest of Cody, officers arrived at 12

Addison Avenue to secure the location while the government

applied for and received a warrant to search that residence

(“2014 Warrant”).   Massachusetts State Police Trooper Scott Dunn

(“Trooper Dunn”) filed an affidavit in support of the warrant

application (“2014 Affidavit”) describing the information from

the two confidential informants and details of Cody’s arrest.

The 2014 Affidavit also included evidence that Djuna and Cody

resided at 12 Addison Avenue, information regarding the training

and experience of Trooper Dunn with respect to narcotics

investigations and details of the lengthy criminal histories of

Djuna and Cody.

     Upon executing the 2014 Warrant, officers seized 250 grams

of heroin, three firearms, ammunition, approximately $40,000 in


                                 - 3 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 4 of 15



United States currency, assorted drug paraphernalia and

identifying paperwork.

     C. 2018 Warrant and Search of 12 Addison Avenue

     Early in the morning of October 21, 2018, Brockton Police

Officers responded to alerts by ShotSpotter, the City’s

electronic gunshot detection system, that shots had been fired

in the area of 12 Addison Avenue.      Officers discovered shell

casings on the ground outside of the residence and evidence that

several bullets had traveled through basement windows and a wall

on the first floor.

     After speaking to and obtaining consent to enter from Maria

Goncalves, the owner of the residence and mother of defendants,

officers searched the premises for potential shooting victims.

While they were in the basement, Djuna came down the stairs and

attempted to enter his bedroom.      At that point, officers

observed a firearm on a table in plain view.        Djuna was arrested

and the residence was secured while officers applied for a

search warrant.

     Brockton Police Sergeant William Carpenter (“Sergeant

Carpenter”) filed an affidavit in support of the warrant

application (“2018 Affidavit”) describing the events of that day

and containing information about the 2014 search of 12 Addison

Avenue, evidence connecting Djuna and Cody to that residence and


                                 - 4 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 5 of 15



their criminal histories.     On the basis of the 2018 Affidavit, a

warrant was issued to search 12 Addison Avenue for firearms and

ammunition.

     Upon execution of that warrant, officers located suspected

narcotics and drug distribution materials.       Sergeant Carpenter

filed another affidavit in support of an additional warrant

application (“the Second 2018 Affidavit”) and a second warrant

was issued authorizing the search of the residence for narcotics

evidence.    Officers seized two firearms, various firearm

magazines and ammunition, quantities of several different drugs,

suspected drug packaging items, U.S. currency and identifying

documents.

     D. The Challenge to the Warrant and its Execution

     In November, 2020, Djuna and Cody filed a motion to

suppress the evidence seized from their persons and from the

residence at 12 Addison Avenue.      The following day, Tony moved

to join his brothers’ motion which joinder was allowed.          The

government opposes the joint motion.

     The Goncalves brothers assert that the 2014 search and

seizure of Cody was unlawful and that the 2014 Warrant was not

supported by probable cause.     They also contend that the

government had no legal basis for the warrantless entry and

search of 12 Addison Avenue in 2018 and that all evidence seized


                                 - 5 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 6 of 15



pursuant to the 2018 warrants should be suppressed.         Finally,

defendants assert that the government unlawfully installed

stationary pole cameras outside of the Goncalves residence

without a warrant and, as a result, all evidence obtained

thereby should be suppressed.

  II.   Discussion

        A. Probable Cause to Arrest and Search Cody

     A warrantless arrest of an individual in a public place is

constitutional if supported by probable cause. Maryland v.

Pringle, 540 U.S. 366, 370 (2003).       Probable cause exists when

the collective knowledge of the officers at the time of the

arrest was “sufficient to warrant a prudent person in believing

that the defendant had committed or was committing an offense.”

United States v. Link, 238 F.3d 106, 109 (1st Cir. 2001)

(internal citation omitted).

     When probable cause is primarily based upon information

provided by a confidential informant, law enforcement must

provide some information from which the informant’s credibility

may be established. United States v. White, 804 F.3d 132, 136-37

(1st Cir. 2015).     The First Circuit Court of Appeals (“First

Circuit”) has identified a “non-exhaustive” list of factors to

consider when assessing an informant’s credibility, including:




                                 - 6 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 7 of 15



     (1) the probable veracity and basis of knowledge of the
     informant; (2) whether an informant’s statements reflect
     first-hand knowledge; (3) whether some or all of the
     informant’s factual statements were corroborated wherever
     reasonable and practicable; and (4) whether a law
     enforcement officer assessed, from his professional
     standpoint, experience, and expertise, the probable
     significance of the informant’s information.

Id. (internal citation omitted).

     The Goncalves brothers contend that there was no probable

cause to arrest and search Cody in 2014.       Specifically, they

aver that authorities failed to corroborate information provided

by CI-2 and that CI-2’s prior drug use weighs against a finding

of reliability.

     The information available to law enforcement at the time of

Cody’s arrest was more than sufficient to establish probable

cause for his arrest and the search of his person.         Officers

possessed information from two informants each of whom

corroborated the account of the other as to the fact that Cody

was involved in drug distribution. See United States v.

Schaefer, 87 F.3d 562, 566 (1st Cir. 1996) (“Courts often have

held that consistency between the reports of two independent

informants helps to validate both accounts.”).        The information

provided was based upon each informant’s first-hand experience

either observing Cody in possession of drugs for distribution or

purchasing drugs directly from Cody. See United States v.

Barnard, 299 F.3d 90, 93 (1st Cir. 2002) (“The credibility of an


                                 - 7 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 8 of 15



informant is enhanced to the extent he has provided information

that indicates first-hand knowledge.”).

     The credibility of CI-2, specifically, is bolstered by the

fact that CI-2 admitted involvement in criminal activity against

his or her own penal interest. See United States v. Schaefer, 87

F.3d 562, 566 (1st Cir. 1996) (“The fact that an informant's

statements are against his or her penal interest adds

credibility to the informant’s report.”).       Police were also able

to corroborate much of the information provided by CI-2 at the

time of Cody’s arrest, namely the time and location of the

heroin transaction and the use of a grey Nissan sedan.

     Finally, “unprovoked flight upon noticing the police” is

suggestive of wrongdoing and “is a pertinent factor in

determining reasonable suspicion.” Illinois v. Wardlow, 528 U.S.

119, 124 (2000).   Once officers had lawfully arrested Cody, it

was constitutional for them to search his person for evidence

that may otherwise be concealed or destroyed. See United States

v. Wurie, 728 F.3d 1, 3 (1st Cir. 2013).

     Accordingly, the seizure of Cody and the subsequent search

of his person in 2014 were lawful and defendants are not

entitled to suppression of the evidence obtained thereby.




                                 - 8 -
     Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 9 of 15



       B. 2014 Search of 12 Addison Avenue

             1. Probable Cause for the 2014 Warrant

     A sworn affidavit filed in support of a search warrant is

entitled to a presumption of validity. See United States v.

Rigaud, 684 F.3d 169, 173 (1st Cir. 2012); see also Illinois v.

Gates, 462 U.S. 213, 234 (1983) (“[C]ourts should not invalidate

. . . warrant[s] by interpreting affidavit[s] in a

hypertechnical, rather than a commonsense, manner.” (brackets in

original) (internal citation omitted)).       A magistrate judge is

entitled to deference as to the finding of probable cause and

the decision to issue a search warrant should be reversed only

if there is “no substantial basis . . . for concluding that

probable cause existed.” United States v. Dixon, 787 F.3d 55,

58-59 (1st Cir. 2015) (internal citation omitted).

     Probable cause exists when, based upon the totality of the

circumstances, “there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Gates,

462 U.S. at 238.   A warrant application must demonstrate

probable cause to believe that

     (1) a crime has been committed -- the “commission” element,
     and (2) enumerated evidence of the offense will be found at
     the place searched -- the so-called “nexus” element.

United States v. Feliz, 182 F.3d 82, 86 (1st Cir. 1999).




                                 - 9 -
    Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 10 of 15



     Defendants challenge the 2014 Warrant on the ground that

the 2014 Affidavit failed to establish a nexus between the

residence at 12 Addison Avenue and the suspected drug

trafficking activity.

     The information in the 2014 Affidavit gives rise to a fair

probability that evidence of drug trafficking would be found at

12 Addison Avenue.   In the warrant application, Trooper Dunn

described the information from CI-1 and CI-2 relating to the

drug trafficking activities of Djuna and Cody at 12 Addison

Avenue.   He detailed officers’ observations of Cody briefly

stopping at his residence before proceeding to a scheduled drug

transaction.   The 2014 Affidavit also included evidence that

Djuna and Cody resided at 12 Addison Avenue, details of their

lengthy criminal histories and information regarding the

training and experience of Trooper Dunn with respect to

narcotics investigations.    Based upon the content of the 2014

Affidavit, this Court sees no substantial basis upon which the

clerk-magistrate’s determination of probable cause should be

overturned.

     United States v. Roman, 942 F.3d 43 (1st Cir. 2019), cited

by defendants, does not warrant a different result.        In Roman,

“no witness could provide any real support for the proposition

that [Roman] was an established drug dealer.” United States v.



                                - 10 -
    Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 11 of 15



Roman, 311 F. Supp. 3d 427, 440 (D. Mass. 2018).        Furthermore,

the affidavit in support of the warrant in Roman “fail[ed] to

even on one occasion place Roman himself at the residence.”

Roman, 942 F.3d at 52.    Because the 2014 Affidavit contains

ample evidence that Djuna and Cody were established drug dealers

and lived at 12 Addison Avenue, Roman is inapposite.

     Defendants’ also assert that the fruits of the 2014 search

should be suppressed because officers conducted a warrantless

search of the residence prior to securing the 2014 Warrant.

That contention is to no avail.     Even if the initial entry to 12

Addison Avenue were unlawful, suppression is not warranted

because the 2014 Affidavit contained sufficient information to

establish probable cause to search the premises independent of

the allegedly illegal entry. See United States v. Dent, 867 F.3d

37, 40 (1st Cir. 2017) (“Whether the initial entry into a home

was illegal or not is irrelevant to the admissibility of the

challenged evidence where there was an independent source for

the warrant under which that evidence was seized.” (brackets and

quotation marks omitted)).

            2. Franks Hearing

     A Franks hearing is warranted only if a defendant makes

“substantial preliminary showings” that 1) a false statement or

omission in a warrant affidavit was made knowingly or with


                                - 11 -
    Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 12 of 15



reckless disregard for the truth and 2) the falsehood or

omission was necessary to the finding of probable cause. Rigaud,

684 F.3d at 173.

     Defendants assert that they are entitled to a Franks

hearing because CI-1’s assertion that Djuna was in the presence

of drugs at 12 Addison Avenue is contradicted by a sworn

statement signed by Djuna in which he denies residing at 12

Addison Avenue during the month when CI-1 claims to have seen

him there.

     Defendants have not shown, however, that Trooper Dunn

deliberately or recklessly made a false statement in the 2014

Affidavit.   Furthermore, Djuna’s statement is contradicted by

other evidence.    Records from the Massachusetts Registry of

Motor Vehicles and the Massachusetts Board of Probation indicate

that Djuna resided at 12 Addison Avenue and his mother, Maria

Goncalves, signed an affidavit in which she stated that Djuna

lived with her at that location until his arrest in 2018.

     Accordingly, a Franks hearing is not warranted.

       C. 2018 Search of 12 Addison Avenue

     In addition to challenging the 2014 searches, defendants

submit that law enforcement officers unlawfully entered onto and

searched the property of 12 Addison Avenue following reports of

gunshots in 2018, rendering all evidence seized thereafter as

                                - 12 -
    Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 13 of 15



“fruit of the poisonous tree.”     According to the Goncalves

brothers, the warrantless entry was not justified by any exigent

circumstances.

     To the contrary, the warrantless entry by police officers

was constitutionally sound.    It is well-established that police

may enter a residence without a warrant “to render emergency

assistance to an injured occupant or to protect an occupant from

imminent injury.” Brigham City v. Stuart, 547 U.S. 398, 403

(2006).   Under that “emergency aid exception,” officers need

only demonstrate that they had an “objectively reasonable basis”

to believe an individual inside the residence required immediate

aid. Hill v. Walsh, 884 F.3d 16, 23 (1st Cir. 2018) (quoting

Michigan v. Fisher, 558 U.S. 45, 47 (2009)).

     As detailed in the 2018 Affidavit, police were dispatched

to the vicinity of 12 Addison Avenue in response to alerts that

several gunshots had been fired.     Officers found shell casings

outside of defendants’ residence and observed bullet holes in

two basement windows and an exterior wall on the first floor.

Under those circumstances, it was objectively reasonable for

police to believe that there were injured individuals in the

residence, particularly on the first floor and in the basement,

requiring immediate aid.




                                - 13 -
    Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 14 of 15



     For that reason, officers lawfully entered the premises and

whether the owner, Maria Goncalves, consented to that entry,

which defendants dispute, is irrelevant.       The motion to suppress

the evidence seized in the ensuing search will, therefore, be

denied.

          D. Stationary Pole Camera Surveillance

     In a last-ditch effort to suppress evidence that could be

used against them, the Goncalves brothers submit that the

installation of stationary pole cameras in the vicinity of 12

Addison Avenue constitutes a Fourth Amendment search for which a

warrant is required.

     Defendants concede that their position is “currently

foreclosed by First Circuit precedent.”      They cite to United

States v. Moore-Bush, 963 F.3d 29 (1st Cir. 2020) in which the

First Circuit reversed a lower court ruling that would have

required officers to obtain a warrant in order to conduct pole

camera surveillance.    Despite that precedent, the Goncalves

brothers hold out hope that an en banc review by the First

Circuit will lead to a contrary result.

     Even if the First Circuit were to reverse the current state

of the law, suppression of the pole camera evidence would not be

warranted.    The Supreme Court has held that




                                - 14 -
       Case 1:18-cr-10468-NMG Document 703 Filed 05/04/21 Page 15 of 15



  [e]vidence obtained during a search conducted in reasonable
  reliance on binding precedent is not subject to the
  exclusionary rule.

Davis v. United States, 564 U.S. 229, 241 (2011).           When the pole

cameras were installed in 2018, the relevant binding precedent

was United States v. Bucci, 582 F.3d 108 (1st Cir. 2009), in

which the First Circuit concluded that pole camera surveillance

is not a search within the meaning of the Fourth Amendment

because “[a]n individual does not have an expectation of privacy

in items or places he exposes to the public.” Bucci, 582 F.3d at

117.

       Accordingly, defendants are not entitled to the requested

relief.

                                    ORDER

       For the foregoing reasons, the motion of defendants Djuna,

Cody and Anthony Goncalves to suppress evidence and for a Franks

hearing (Docket No. 589) is DENIED.




So ordered.

                                            /s/ Nathaniel M. Gorton
                                            Nathaniel M. Gorton
                                            United States District Judge


Dated May 4, 2021




                                   - 15 -
